Citation Nr: 1118398	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter originally came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied a TDIU rating.  In November 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The duty to notify and assist has been met to the extent necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  If there is only one disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for residuals, lumbar spine, status post subluxation L5 and osteoarthritic changes, currently rated 20 percent disabling; neurologic claudication, right lower extremity, 20 percent; and neurologic claudication, left lower extremity, 20 percent.  The Veteran's combined disability rating is 50 percent.  See 38 C.F.R. § 4.25, Table I.  

As the Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes, he can only be granted a total rating if it is shown that his service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  38 C.F.R. § 4.16 (b) states that "rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a)."  Pursuant to the Board's previous remand, this has been accomplished.

The Board previously determined in November 2010 that the question of whether the Veteran was entitled to TDIU on an extraschedular basis was raised and the claim was referred to the Director of VA's Compensation and Pension Service on an extraschedular basis.  In January 2011, after reviewing the claims file, the Director determined that such an evaluation was not assignable because the Veteran's service connected disabilities alone did not preclude the ability to maintain gainful employment.  The Board may now review the complete record and determine whether an award of TDIU on an extraschedular basis is warranted.

On his Application for Increased Compensation Based on Unemployability, the Veteran stated that he completed eight years of grade school.  He reported that he received training as a barber during 1956 and 1957.  The Veteran reported that his most recent employment was in 2006 as a self-employed barber.

An October 2006 VA examination noted that the Veteran's service-connected back disability had a "severe effect on his job as a barber" which he had had for 50 years and "had to quit now."  The examiner noted that the Veteran had mild cognitive dysfunction with stable current medical regimen.  "He however attributes his [low back pain] for his inability to continue working as a barber."

On VA examination in January 2007, the Veteran reported that he was last employed in September 2006 as a barber.  The Veteran left his employment due to his back condition and vision problems.  The examiner stated that due to his service-connected disabilities the Veteran was able to function in his previous occupational environment with the following limitations:  no lifting over 25 pounds; repetitive lifting from 15-25 pounds no more than six times per hour; no climbing ladders, operating a forklift, or machinery; repetitive back bending tasks no more than six times per hour; no more than 15 minutes total of combined standing or walking per hour.  The examiner stated that "when you factor in his vision problems with being a barber, and the dependence on having good vision in order to perform this occupation, this predominantly limits his occupation even with the above limitations."

On VA examination in September 2008, the examiner noted that the Veteran was unemployed and that his lower back condition prevented him from lifting objects over 15 pounds, walking beyond 100 yards, or standing up for 15 minutes.  It took some effort for him to get in or out of bed or his recliner.  "This condition renders him unemployable for both sedentary (can't sit long, can't stand up or walk long) and physical occupations."  

When affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to TDIU benefits on an extra-schedular basis.  The record shows that the Veteran's only significant work experience is as a barber.  The September 2008 VA examiner, after review of the claims folder, opined that the Veteran's service-connected disabilities rendered him "unemployable for both sedentary (can't sit long, can't stand up or walk long) and physical occupations."  The Veteran's inability to sit or stand for any significant length of time as a result of his service connected disabilities essentially precludes all forms of gainful employment consistent with his education and work history.  For this reason, TDIU is warranted.





ORDER

Entitlement to TDIU is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


